In a proceeding in the Domestic Relations Court, Family Court Division, County of Kings, by appellant wife to compel respondent husband to support her, the evidence shows that appellant earns a substantial salary, but that respondent has not been earning any money, despite efforts to do so. The court dismissed the petition on the ground that, having due regard to the circumstances of the respective parties, justice required that there be no order of support. Order and judgment (one paper) dismissing petition, unanimously affirmed, without costs. Present — Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ. [See post, p. 1151.]